Vanguard New York Tax-Exempt Funds Supplement to the Prospectus and Summary Prospectus Dated March 29, 2010 (revised April 22, 2010) Important Change to Vanguard New York Tax-Exempt Money Market Fund Prospectus and Summary Prospectus Text Changes The text under the subheading Portfolio Manager on page 4 is replaced with the following: Pamela Wisehaupt Tynan, Principal of Vanguard. She has managed the Fund since 2010. Prospectus Text Changes In the More on the Funds section, under the heading Investment Advisor, the following text replaces similar text: The managers primarily responsible for the day-to-day management of the Funds are: Michael G. Kobs , Portfolio Manager. He has worked in investment management since 1990; has managed investment portfolios since 1998; and has managed the New York Long-Term Tax-Exempt Fund since joining Vanguard in 2008. Education: B.A., University of Iowa; M.B.A., University of Chicago. Pamela Wisehaupt Tynan , Principal of Vanguard. She has been with Vanguard since 1982; has managed investment portfolios since 1988; and has managed the New York Tax-Exempt Money Market Fund since 2010. Education: B.S., Temple University; M.B.A., St. Josephs University. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 76 122010
